Title: To Benjamin Franklin from Chaumont, 21 August 1779
From: Chaumont
To: Franklin, Benjamin


Passi ce 21. aout 1779.
M de Chaumont a l’honneur de prévenir Monsieur franklin qu’il a fait Venir de Bordeaux par M Grignon une petite Caisse de quina à l’adresse de M de Chalut fermier général pour être remise à Monsieur franklin cette caisse a été apportée par le Nommé Lemaille Courier de Bordeaux. Monsieur franklin voudra bien la faire demander à M de Chalut le fermier général par M L’abbé de Chalut.
